Exhibit 10.31

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO STONEPATH GROUP, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

Right to Purchase up to 277,778 Shares of Common Stock of
Stonepath Group, Inc.
(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

 

No. HKLCCU-1

 

Issue Date: October 26, 2005

STONEPATH GROUP, INC., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Hong Kong
League Central Credit Union, or assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company (as defined herein) from
and after the Issue Date of this Warrant and at any time or from time to time
before 5:00 p.m., New York time, through the close of business on October 25,
2009 (the “Expiration Date”), up to Two Hundred Seventy Seven Thousand Seven
Hundred Seventy Eight (277,778) fully paid and nonassessable shares of Common
Stock (as hereinafter defined), $0.001 par value per share, at the applicable
Exercise Price per share (as defined below).  The number and character of such
shares of Common Stock and the applicable Exercise Price per share are subject
to adjustment as provided herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)           The term “Common Stock” includes (i) the Company’s Common Stock,
par value $0.001 per share; and (ii) any other securities into which or for
which any of the securities described in the preceding clause (i) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

(b)           The term “Company” shall include Stonepath Group, Inc. and any
person or entity which shall succeed, or assume the obligations of, Stonepath
Group, Inc. hereunder.

(c)           The term “Excluded Shares” means (i) shares of Common Stock issued
or issuable pursuant to this Warrant or the Preferred Shares Exchange Agreement,
specifically including all shares of Common Stock which may be issued upon
exercise hereof or upon exchange thereunder, (ii) shares of Common Stock
issuable upon the exercise of any options or warrants outstanding on the date of
this Agreement, (iii) shares of Common Stock issuable pursuant to or upon the
conversion of any note, debenture, debt instrument and all other written
agreements to which Group is a party on the date of this Agreement; (iv) shares
of Common Stock (including grants, options and warrants) issuable pursuant to or
in accordance with any plan for the benefit of employees, directors, officers,
or consultants approved by Group’s Board of Directors; and (v) shares of Common
Stock issued or issuable in connection with acquisitions made by Group or any of
its direct or indirect subsidiaries.

(c)           The “Exercise Price” shall be $1.13 per share.

--------------------------------------------------------------------------------


(d)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

(e)           The term “Preferred Shares Exchange Agreement” means the Preferred
Shares Exchange Agreement dated as of October 26, 2005 by and among Stonepath
Holdings (Hong Kong) Limited, Group, Hong Kong League Central Credit Union, and
SBI Advisors, LLC.


1.             EXERCISE OF WARRANT.


1.1.          NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM AND AFTER THE DATE
HEREOF THROUGH AND INCLUDING THE EXPIRATION DATE, THE HOLDER SHALL BE ENTITLED
TO RECEIVE, UPON EXERCISE OF THIS WARRANT IN WHOLE OR IN PART, BY DELIVERY OF AN
ORIGINAL OR FAX COPY OF AN EXERCISE NOTICE IN THE FORM ATTACHED HERETO AS
EXHIBIT A (THE “EXERCISE NOTICE”), ACCOMPANIED BY PAYMENT OF THE THEN APPLICABLE
EXERCISE PRICE, SHARES OF COMMON STOCK OF THE COMPANY, SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 4.


1.2.          FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE “FAIR MARKET VALUE”
OF A SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”)
SHALL MEAN:


(A)           IF THE COMPANY’S COMMON STOCK IS TRADED ON THE AMERICAN STOCK
EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR IS QUOTED ON THE NATIONAL OR SMALLCAP
MARKET OF THE NASDAQ STOCK MARKET, INC. (“NASDAQ”), THEN THE CLOSING OR LAST
SALE PRICE, RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY
PRECEDING THE DETERMINATION DATE.


(B)           IF THE COMPANY’S COMMON STOCK IS NOT TRADED ON THE AMERICAN STOCK
EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR ON THE NASDAQ BUT IS TRADED ON THE NASD
OVER THE COUNTER BULLETIN BOARD, THEN THE MEAN OF THE AVERAGE OF THE CLOSING BID
AND ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE
DETERMINATION DATE.


(C)           EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF THE COMPANY’S COMMON
STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE COMPANY AGREE OR IN THE
ABSENCE OF AGREEMENT BY ARBITRATION IN ACCORDANCE WITH THE RULES THEN IN EFFECT
OF THE AMERICAN ARBITRATION ASSOCIATION, BEFORE A SINGLE ARBITRATOR TO BE CHOSEN
FROM A PANEL OF PERSONS QUALIFIED BY EDUCATION AND TRAINING TO PASS ON THE
MATTER TO BE DECIDED.


(D)           IF THE DETERMINATION DATE IS THE DATE OF A LIQUIDATION,
DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION, DISSOLUTION
OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO BE PAYABLE
PER SHARE TO HOLDERS OF THE COMMON STOCK PURSUANT TO THE CHARTER IN THE EVENT OF
SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS TO BE
PAYABLE PER SHARE IN RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE
CHARTER, ASSUMING FOR THE PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.


1.3.          COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT THE TIME OF THE
EXERCISE OF THIS WARRANT, UPON THE REQUEST OF THE HOLDER ACKNOWLEDGE IN WRITING
ITS CONTINUING OBLIGATION TO AFFORD TO THE HOLDER ANY RIGHTS TO WHICH SUCH
HOLDER SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH THE
PROVISIONS OF THIS WARRANT.  IF THE HOLDER SHALL FAIL TO MAKE ANY SUCH REQUEST,
SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY TO AFFORD
TO THE HOLDER ANY SUCH RIGHTS.


1.4.          TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT THAT A BANK OR TRUST
COMPANY SHALL HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDER OF THIS WARRANT,
SUCH BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS AND DUTIES OF A WARRANT
AGENT (AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN ITS OWN NAME FOR THE
ACCOUNT OF THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE ENTITLED THERETO, ALL
AMOUNTS OTHERWISE PAYABLE TO THE COMPANY OR SUCH SUCCESSOR, AS THE CASE MAY BE,
ON EXERCISE OF THIS WARRANT PURSUANT TO THIS SECTION 1.

2

--------------------------------------------------------------------------------



2.             PROCEDURE FOR EXERCISE.


2.1.          DELIVERY OF STOCK CERTIFICATES, ETC., ON EXERCISE.  THE COMPANY
AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF THIS WARRANT
SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS
OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN
SURRENDERED AND PAYMENT SHALL HAVE BEEN MADE FOR SUCH SHARES IN ACCORDANCE
HEREWITH.  AS SOON AS PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT IN FULL OR
IN PART, AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS THEREAFTER, THE COMPANY
AT ITS EXPENSE (INCLUDING THE PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL
CAUSE TO BE ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER, OR AS THE HOLDER
(UPON PAYMENT BY THE HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, A CERTIFICATE OR CERTIFICATES FOR
THE NUMBER OF DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK (OR OTHER SECURITIES) TO WHICH THE HOLDER SHALL BE ENTITLED ON SUCH
EXERCISE, PLUS, IN LIEU OF ANY FRACTIONAL SHARE TO WHICH THE HOLDER WOULD
OTHERWISE BE ENTITLED, CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE THEN FAIR
MARKET VALUE OF ONE FULL SHARE, TOGETHER WITH ANY OTHER STOCK OR OTHER
SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) TO WHICH SUCH HOLDER
IS ENTITLED UPON SUCH EXERCISE PURSUANT TO SECTION 1 OR OTHERWISE.


2.2.          EXERCISE.  PAYMENT MAY BE MADE, IN THE HOLDER’S DISCRETION, EITHER
IN CASH OR BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE
COMPANY EQUAL TO THE APPLICABLE AGGREGATE EXERCISE PRICE, FOR THE NUMBER OF
COMMON SHARES SPECIFIED IN SUCH EXERCISE NOTICE (AS SUCH EXERCISE NUMBER SHALL
BE ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER OF SHARES OF COMMON
STOCK ISSUABLE TO THE HOLDER PURSUANT TO THE TERMS OF THIS WARRANT) AND THE
HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY AUTHORIZED,
VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) DETERMINED AS PROVIDED HEREIN.


3.             EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.


3.1.          REORGANIZATION, CONSOLIDATION, MERGER, ETC.  IN CASE AT ANY TIME
OR FROM TIME TO TIME THE COMPANY SHALL (A) EFFECT A REORGANIZATION, (B)
CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR (C) TRANSFER ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER PERSON UNDER ANY PLAN
OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE COMPANY, THEN, IN EACH SUCH
CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A TRANSACTION, PROPER AND
ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY THE HOLDER, ON THE
EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF SUCH
DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN LIEU OF THE COMMON STOCK (OR
OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO SUCH CONSUMMATION OR SUCH
EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH) TO
WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON SUCH CONSUMMATION OR IN
CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF SUCH HOLDER HAD SO
EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL SUBJECT TO FURTHER
ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


3.2.          DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION OF THE COMPANY
FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS,
THE COMPANY, CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO HOLDERS OF ITS COMMON
STOCK, SHALL AT ITS EXPENSE DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER THE
STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE)
RECEIVABLE BY THE HOLDER PURSUANT TO SECTION 3.1, OR, IF THE HOLDER SHALL SO
INSTRUCT THE COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED BY THE HOLDER AND
HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE HOLDER (THE
“TRUSTEE”), IN EACH CASE AGAINST PAYMENT OF THE EXERCISE PRICE BY THE HOLDER.


3.3.          CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION,
MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN
THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE
TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH PERSON SHALL HAVE
EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED IN SECTION 4.  IN THE
EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND EFFECT AFTER THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3, THEN THE COMPANY’S
SECURITIES AND PROPERTY (INCLUDING

3

--------------------------------------------------------------------------------



CASH, WHERE APPLICABLE) RECEIVABLE BY THE HOLDER WILL BE DELIVERED TO THE HOLDER
OR THE TRUSTEE AS CONTEMPLATED BY SECTION 3.2.


3.4           OTHER ADJUSTMENTS.  IF THE COMPANY, AT ANY TIME AFTER THE DATE OF
THIS WARRANT IS OUTSTANDING (OTHER THAN IN A TRANSACTION SUBJECT TO SECTION 3.1
OR 4):

(A)          ISSUES OR SELLS, OR IS DEEMED TO HAVE ISSUED OR SOLD, ANY COMMON
STOCK, OTHER THAN EXCLUDED SHARES;

(B)           IN ANY MANNER GRANTS, ISSUES OR SELLS ANY RIGHTS, OPTIONS,
WARRANTS, OPTIONS TO SUBSCRIBE FOR OR TO PURCHASE COMMON STOCK OR ANY STOCK OR
OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK OTHER THAN
EXCLUDED SHARES (SUCH RIGHTS, OPTIONS OR WARRANTS BEING HEREIN CALLED “OPTIONS”
AND SUCH CONVERTIBLE OR EXCHANGEABLE STOCK OR SECURITIES BEING HEREIN CALLED
“CONVERTIBLE SECURITIES”); OR

(C)           IN ANY MANNER ISSUES OR SELLS ANY CONVERTIBLE SECURITIES OTHER
THAN EXCLUDED SHARES;

FOR (1) WITH RESPECT TO PARAGRAPH (A) ABOVE, A PRICE PER SHARE, OR (2) WITH
RESPECT TO PARAGRAPHS (B) OR (C) ABOVE, A PRICE PER SHARE (INCLUDING THE
CONSIDERATION PER SHARE PAID ON ISSUANCE OF THE OPTION OR CONVERTIBLE
SECURITIES) FOR WHICH COMMON STOCK ISSUABLE UPON THE EXERCISE OF SUCH OPTIONS OR
UPON CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES IS LESS THAN THE
EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUANCE, SALE OR GRANT,
THEN, IMMEDIATELY AFTER SUCH ISSUANCE, SALE OR GRANT, THE EXERCISE PRICE SHALL
BE REDUCED TO THE AMOUNT DETERMINED BY DIVIDING (1) THE SUM OF (X) THE PRODUCT
DERIVED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
ISSUE OR SALE BY THE NUMBER OF SHARES OF COMMON STOCK DEEMED OUTSTANDING
IMMEDIATELY PRIOR TO SUCH ISSUE OR SALE, PLUS (Y) THE CONSIDERATION, IF ANY,
RECEIVED OR DEEMED TO HAVE BEEN RECEIVED BY THE COMPANY UPON SUCH ISSUE OR SALE,
BY (2) THE NUMBER OF SHARES OF COMMON STOCK DEEMED OUTSTANDING IMMEDIATELY AFTER
SUCH ISSUE OR SALE. NO MODIFICATION OF THE ISSUANCE TERMS SHALL BE MADE UPON THE
ACTUAL ISSUANCE OF SUCH COMMON STOCK UPON EXERCISE, CONVERSION OR EXCHANGE OF
SUCH OPTIONS OR CONVERTIBLE SECURITIES. IF THERE IS A CHANGE AT ANY TIME IN (I)
THE EXERCISE PRICE PROVIDED FOR IN ANY OPTIONS, (II) THE ADDITIONAL
CONSIDERATION, IF ANY, PAYABLE UPON THE ISSUANCE, CONVERSION OR EXCHANGE OF ANY
CONVERTIBLE SECURITIES OR (III) THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK, THEN IMMEDIATELY AFTER SUCH
CHANGE THE EXERCISE PRICE SHALL BE ADJUSTED TO THE EXERCISE PRICE WHICH WOULD
HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS OR CONVERTIBLE SECURITIES
STILL OUTSTANDING PROVIDED FOR SUCH CHANGED EXERCISE PRICE, ADDITIONAL
CONSIDERATION OR CHANGED CONVERSION RATE, AS THE CASE MAY BE, AT THE TIME
INITIALLY GRANTED, ISSUED OR SOLD; PROVIDED THAT NO ADJUSTMENT SHALL BE MADE IF
SUCH ADJUSTMENT WOULD RESULT IN AN INCREASE OF THE EXERCISE PRICE THEN IN
EFFECT. HOWEVER, UPON THE EXPIRATION OF ANY SUCH OPTIONS OR CONVERTIBLE
SECURITIES, THE ISSUANCE OF WHICH RESULTED IN AN ADJUSTMENT IN THE EXERCISE
PRICE PURSUANT TO THIS SECTION 3.4, IF ALL OR ANY PORTION OF ANY SUCH OPTIONS OR
CONVERTIBLE SECURITIES SHALL NOT HAVE BEEN EXERCISED, THE EXERCISE PRICE SHALL
IMMEDIATELY UPON SUCH EXPIRATION BE INCREASED TO THE PRICE WHICH IT WOULD HAVE
BEEN AFTER THE ISSUANCE OF SUCH OPTIONS OR CONVERTIBLE SECURITIES ON THE BASIS
OF THE COMPANY OFFERING FOR SUBSCRIPTION, PURCHASE, CONVERSION, EXCHANGE OR
ACQUISITION ONLY THAT NUMBER OF SHARES OF COMMON STOCK (IF ANY) ACTUALLY
PURCHASED UPON THE EXERCISE OF SUCH OPTIONS OR CONVERTIBLE SECURITIES ACTUALLY
EXERCISED. FOR THE PURPOSES OF THIS SECTION 3.4, THE TERM “COMMON STOCK DEEMED
OUTSTANDING” MEANS, AT ANY GIVEN TIME, THE SUM OF THE NUMBER OF SHARES OF COMMON
STOCK ACTUALLY OUTSTANDING AT SUCH TIME PLUS THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON THE EXERCISE OF ALL OPTIONS, RIGHTS AND WARRANTS AND THE
CONVERSION OR EXCHANGE OF CONVERTIBLE OR EXCHANGEABLE SECURITIES OUTSTANDING AT
SUCH TIME, WHETHER OR NOT SUCH OPTIONS, RIGHTS, OR WARRANTS, OR CONVERTIBLE OR
EXCHANGEABLE SECURITIES ARE ACTUALLY EXERCISABLE, CONVERTIBLE OR EXCHANGEABLE AT
SUCH TIME. FOR THE PURPOSES OF THIS SECTION 3.4, THE CONSIDERATION FOR THE ISSUE
OR SALE OF ANY SECURITIES OF THE COMPANY SHALL, IRRESPECTIVE OF THE ACCOUNTING
TREATMENT OF SUCH CONSIDERATION, (X) INSOFAR AS IT CONSISTS OF CASH, BE COMPUTED
AT THE NET AMOUNT OF CASH RECEIVED BY THE COMPANY, WITHOUT DEDUCTING ANY
EXPENSES PAID OR INCURRED BY THE COMPANY OR ANY COMMISSIONS OR COMPENSATIONS
PAID OR CONCESSIONS OR DISCOUNTS ALLOWED TO UNDERWRITERS, DEALERS OR OTHERS
PERFORMING SIMILAR SERVICES IN CONNECTION WITH SUCH ISSUE OR SALE, AND (Y)
INSOFAR AS IT CONSISTS OF PROPERTY

4

--------------------------------------------------------------------------------


(INCLUDING SECURITIES) OTHER THAN CASH, BE COMPUTED AT THE FAIR VALUE THEREOF AT
THE TIME OF SUCH ISSUE OR SALE, AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF THE COMPANY.

                3.5           MINIMUM ADJUSTMENT.  NO ADJUSTMENT IN THE EXERCISE
PRICE SHALL BE REQUIRED TO BE MADE UNLESS SUCH ADJUSTMENT WOULD REQUIRE AN
INCREASE OR DECREASE OF AT LEAST ONE PERCENT OF SUCH PRICE; PROVIDED, HOWEVER,
THAT ANY ADJUSTMENT WHICH BY REASON OF THIS SECTION 3.5 IS NOT REQUIRED TO BE
MADE SHALL BE CARRIED FORWARD AND TAKEN INTO ACCOUNT IN ANY SUBSEQUENT
ADJUSTMENT. ALL CALCULATIONS UNDER THIS SECTION 3 SHALL BE MADE TO THE NEAREST
CENT OR TO THE NEAREST 1/100TH OF A SHARE, AS THE CASE MAY BE.  ANYTHING IN THIS
SECTION 3.5 TO THE CONTRARY NOTWITHSTANDING, THE COMPANY SHALL BE ENTITLED TO
MAKE SUCH REDUCTION IN THE EXERCISE PRICE, IN ADDITION TO THOSE REQUIRED BY THIS
SECTION 3.5, AS IT IN ITS DISCRETION SHALL DETERMINE TO BE ADVISABLE IN ORDER
THAT ANY STOCK DIVIDEND, SUBDIVISION OF SHARES, DISTRIBUTION OF RIGHTS TO
PURCHASE STOCK OR SECURITIES, OR DISTRIBUTION OF SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR STOCK HEREAFTER MADE BY THE COMPANY TO ITS STOCKHOLDERS SHALL
NOT BE TAXABLE TO THE RECIPIENTS.


4.             EXTRAORDINARY EVENTS REGARDING COMMON STOCK.  IN THE EVENT THAT
THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE COMMON STOCK AS A DIVIDEND
OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK OR ANY PREFERRED STOCK ISSUED
BY THE COMPANY, (B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, OR
(C) COMBINE ITS OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF
SHARES OF THE COMMON STOCK, THEN, IN EACH SUCH EVENT, THE EXERCISE PRICE SHALL,
SIMULTANEOUSLY WITH THE HAPPENING OF SUCH EVENT, BE ADJUSTED BY MULTIPLYING THE
THEN EXERCISE PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT AND THE
DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
IMMEDIATELY AFTER SUCH EVENT, AND THE PRODUCT SO OBTAINED SHALL THEREAFTER BE
THE EXERCISE PRICE THEN IN EFFECT. THE EXERCISE PRICE, AS SO ADJUSTED, SHALL BE
READJUSTED IN THE SAME MANNER UPON THE HAPPENING OF ANY SUCCESSIVE EVENT OR
EVENTS DESCRIBED HEREIN IN THIS SECTION 4.  THE NUMBER OF SHARES OF COMMON STOCK
THAT THE HOLDER SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION
1, BE ENTITLED TO RECEIVE SHALL BE ADJUSTED TO A NUMBER DETERMINED BY
MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR
THE PROVISIONS OF THIS SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF
WHICH (A) THE NUMERATOR IS THE EXERCISE PRICE THAT WOULD OTHERWISE (BUT FOR THE
PROVISIONS OF THIS SECTION 4) BE IN EFFECT, AND (B) THE DENOMINATOR IS THE
EXERCISE PRICE IN EFFECT ON THE DATE OF SUCH EXERCISE (TAKING INTO ACCOUNT THE
PROVISIONS OF THIS SECTION 4).


5.             CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT OR
READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON THE
EXERCISE OF THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL PROMPTLY CAUSE ITS
CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO COMPUTE SUCH ADJUSTMENT
OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL
THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING A
STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY THE COMPANY FOR ANY
ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUED OR SOLD OR DEEMED
TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING, AND (C) THE EXERCISE PRICE
AND THE NUMBER OF SHARES OF COMMON STOCK TO BE RECEIVED UPON EXERCISE OF THIS
WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OR READJUSTMENT AND AS
ADJUSTED OR READJUSTED AS PROVIDED IN THIS WARRANT.  THE COMPANY WILL FORTHWITH
MAIL A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND ANY WARRANT AGENT OF THE
COMPANY (APPOINTED PURSUANT TO SECTION 11 HEREOF).


6.             RESERVATION OF STOCK, ETC., ISSUABLE ON EXERCISE OF WARRANT.  THE
COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND
DELIVERY ON THE EXERCISE OF THIS WARRANT, SHARES OF COMMON STOCK (OR OTHER
SECURITIES) FROM TIME TO TIME ISSUABLE ON THE EXERCISE OF THIS WARRANT.


7.             ASSIGNMENT; EXCHANGE OF WARRANT.  SUBJECT TO COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE RIGHTS EVIDENCED HEREBY, MAY
BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A “TRANSFEROR”) IN WHOLE OR IN
PART.  ON THE SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S
ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR
ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES LAWS, WHICH SHALL
INCLUDE, WITHOUT LIMITATION, THE PROVISION OF A LEGAL OPINION FROM THE
TRANSFEROR’S COUNSEL (AT THE TRANSFEROR’S EXPENSE) THAT SUCH TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF

5

--------------------------------------------------------------------------------



APPLICABLE SECURITIES LAWS, THE COMPANY AT ITS EXPENSE (BUT WITH PAYMENT BY THE
TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES) WILL ISSUE AND DELIVER TO OR ON THE
ORDER OF THE TRANSFEROR THEREOF A NEW WARRANT OF LIKE TENOR, IN THE NAME OF THE
TRANSFEROR AND/OR THE TRANSFEREE(S) SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT
FORM (EACH A “TRANSFEREE”), CALLING IN THE AGGREGATE ON THE FACE OR FACES
THEREOF FOR THE NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON THE FACE OR FACES
OF THE WARRANT SO SURRENDERED BY THE TRANSFEROR.


8.             REPLACEMENT OF WARRANT.  ON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF THIS
WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY REASONABLY
SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY SUCH
MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT ITS
EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


9.             REGISTRATION RIGHTS.  THE INITIAL HOLDER OF THIS WARRANT HAS BEEN
GRANTED CERTAIN REGISTRATION RIGHTS BY THE COMPANY.  THESE REGISTRATION RIGHTS
ARE SET FORTH IN AN EXCHANGE AGREEMENT ENTERED INTO BY THE COMPANY, HOLDER, AND
OTHERS DATED AS OF THE DATE HEREOF, AS THE SAME MAY BE AMENDED, MODIFIED AND/OR
SUPPLEMENTED FROM TIME TO TIME.


10.           MAXIMUM EXERCISE.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO EXERCISE THIS WARRANT IN
CONNECTION WITH THAT NUMBER OF SHARES OF COMMON STOCK WHICH WOULD EXCEED THE
DIFFERENCE BETWEEN (I) 9.99% OF THE ISSUED AND OUTSTANDING SHARES OF COMMON
STOCK AND (II) THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE
HOLDER.  FOR THE PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL
OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE
ACT, AS AMENDED, AND REGULATION 13D-3 THEREUNDER.


11.           WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN NOTICE TO THE HOLDER
OF THE WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK (OR
OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1,
EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT
PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH
ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH
OFFICE BY SUCH AGENT.


12.           TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS WARRANT IS
TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED
HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY
NOTICE TO THE CONTRARY.


13.           NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE
COMPANY TO THE HOLDER SHALL BE MAILED BY FIRST CLASS REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN FURNISHED TO THE COMPANY
IN WRITING BY THE HOLDER FROM TIME TO TIME.


14.           MISCELLANEOUS.  THIS WARRANT AND ANY TERM HEREOF MAY BE CHANGED,
WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION
IS SOUGHT.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF DELAWARE OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF DELAWARE.  THE INDIVIDUALS EXECUTING THIS WARRANT
ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND
WAIVE TRIAL BY JURY.  THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ITS REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE EVENT THAT ANY
PROVISION OF THIS WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE
STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE
EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM
WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS WARRANT.  THE HEADINGS IN THIS WARRANT ARE FOR
PURPOSES OF REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE
TERMS HEREOF.  THE COMPANY ACKNOWLEDGES THAT LEGAL COUNSEL PARTICIPATED IN THE
PREPARATION OF THIS WARRANT AND, THEREFORE, STIPULATES THAT THE RULE OF
CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY
SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS WARRANT TO FAVOR ANY PARTY
AGAINST THE OTHER PARTY.

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

 

STONEPATH GROUP, INC.

WITNESS:

 

 

 

 

 

By:

Robert Arovas

 

 

Name:

Robert Arovas

Caroly Yi

 

Title:

President

7

--------------------------------------------------------------------------------


 

Exhibit 10.31

Exhibit A

FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)

 

TO:

Stonepath Group, Inc.

 

World Trade Center

 

2200 Alaskan Way, Suite 200

 

Seattle, Washington 98121

 

 

 

Attention:

Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase :

 

              

 

              

 

shares of the Common Stock covered by such Warrant.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of:

 

              

 

$              

 

in lawful money of the United States.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _______________________________________________ whose
address is ________________________
_______________________________________________________.

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


Exhibit 10.31

Exhibit B

FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Stonepath Group, Inc. into which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person attorney to transfer its respective right on the books of Stonepath
Group, Inc. with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

B-1

--------------------------------------------------------------------------------

 